Title: XII. “Letters from a Distinguished American,” No. 12, Unpublished, 22 July 1780
From: Adams, John
To: 


      
       
        ca. 22 July 1780
        
       
      
      Before We dismiss these cool Thoughts it may not be amiss to Subjoin a few Reflections, upon the Certainty of American Independance.
      We have repeated the Word Rebellion, untill the People have been wrought Up, to a Pitch of Passion and Enthusiasm, which has rendered them incapable of listening to the Still voice of Reason. Men are governed by Words, their Passions are inflamed by Words. Policy associates certain Passions with certain Words for its own Purposes. There are Words which command the Respect of nations, others irresistably allure their Esteem: others excite their Envy or their Jealousy: and there are others that Summon up all their Hatred, Contempt, Malice and Rancour. It is only necessary to let loose a Single Word, to Stir up Armies, Navies and nations to unlimited Rage.
      The Word Rebellion has been too often repeated from the Throne, and ecchoed from both Houses of Parliament: too often repeated in the Prayers of the Church; in News Papers and Pamphlets, in private Conversation, and in the dispatches of our Generals and Admirals, not to have had its full Effect. It has wrought this nation, out of “its old good nature, and its old good Humour” to borrow Expressions of Lord Clarendon, into a Degree of Inhumanity, that cool Posterity will condemn to Shame, and our Armies and Navies to a series of Cruelties, which will form an indellible Blott in the our History.
      
      The Americans were fully aware, before this War broke out, of all the Consequences of the Cry of Rebellion. Our Governors and other Crown officers took Care to instruct them in the Nature and the Punishment of Treason, by elaborate Descriptions and Deffinitions in the Newspapers. There was not a circumstance in the Punishment of Treason but what was laid before the Eyes of the People at large. But all this did not Succeed. Their Love of Liberty was stronger than death. They did not Want to be informed in the last Speech from the Throne: that the Authors of all rebellious Resistance, to repeal or reform the Laws, must terminate in their Destruction or in the overthrow of the Constitution. This very cry with which we have annimated ourselves and our Forces to pursue the War will opperate as an eternal Barrier to any Reconciliation short of Independence. The People know, that however plausible and Specious, our Pretensions may be, if they ever submit to the Kings Government again, if it were but for an Hour, they shall be construed into Rebells and Traitors, Characters that they more universally and justly disdain, than the People of any one of the three Kingdoms.
      In the civil Wars that have happened in these Kingdoms, in that for Example, which prevailed from 1641 to 1660, it originated in a Contraversy between different Branches of our Legislature, and each having been an undoubted Part of our Constitution, the nation was nearly equally divided. The Clergy were divided tho the greater Part took side with the Court. The Lawyers were equally divided. And this has ever been the position of this nation nearly ballanced between the Court and Country Party, leaning Sometimes to one and Sometimes to the other, as the Constitution seemed to require.
      But in America the Case was different. In all the Colonies the monarchical Part of their Constitutions, the Royal Governors, were generally little esteemed or confided in, by the Body of the People. The Aristocratical Part, their Councils, in those Colonies where they were elected by the Representatives, were esteemed only in Proportion as they conformed to the sentiments of the Representatives, in those where they were appointed by the Crown they were not esteemed at all, except by the few who flattered them in order to get offices and those in that Country, where Men and Estates were so divided, were an inconsiderable Number: The predominant Spirit then of every Colony has been from the Beginning democratical, and the Party that ever could be obtained to decide in favour of Councils, Governors, the Royal Authority or that of Parliament has ever been inconsiderable. The People ever stood by their Representatives. And what is very remarkable, the Lawyers and Clergy have almost universally taken the same side.
      This has been the popular Torrent, that like a River changing its bed, has irresistably born away every Thing before it. The Sentiments of this People therefore are not to be changed.
      
       Britain changefull as a Child at Play
       Now called in Princes and then drove away,
      
      because the nation was so equally divided that a little good or bad success, a little Prosperity or Distress, was sufficient by changing the sentiments or the Professions of a small Number to alter the Ballance.
      But if in that Case any foreign Power had intervened, if France, had taken the Side of the Patriotic Party against the Royal Family, or that of the Court against the Country and sent over to this Island Sixty thousand Men and Fifty sail of Men of War to its assistance, what would have been the Consequence? It is most certain that it would have decided the Contraversy at once.
      In the Case of America, the popular Party, had a Majority in every Colony So divided, that all the offices and Authority under the King, when the Period of the Revolution came to a Crisis, were hurried away before it like Leaves and Straws before the Hurricane. We have sent over more than Sixty thousand Men, and a great naval Force to assist the Small Party of Royalists humbled in the Dust in order to make a Ballance. Were they able to succeed? Did They ever produce the least Simptom of Doubt or Hesitation in the Body of the People of the final success of their Cause. But now by the Interposition of France and Spain, our Forces by sea and Land, are so employed, our Resources so exhausted, We have called off So much of our Force for the defence of the West India Islands, that our whole Force is inconsiderable. The French themselves have a sea Force there perhaps equal to ours, and a Land Force, which amounts to a Great deal. What have We then to expect? It is obvious to all Europe that France and Spain, or either of them have it in their Power to finish all our Hopes in North America, whenever they please, and compleat the Tryumph of the Patriotic Party there. And they have motives So urgent to do it, that We may depend upon it they will. Why then are We putting ourselves to an infinite Expence to keep New York and Charlestown? If We wait for the People to declare in our favour, We shall wait like the Jews, for a Messiah that will never come, or like the Countryman who waited for the last drops of the River. When We see that even the Inhabitants of New York are distrusted by our Generals; when they dare not confide to them Ammunition or Arms. When We see that all our Acts and all our Terrors, added to all the Joys of our Partisans, and all the sorrows of the Patriots, could obtain only 210 Names to an Address out of 120 thousand Inhabitants in Carolina, and when Clinton himself tells Us that Parties were lingering in the Province, and Magistrates under the late Government endeavouring to execute the Laws? Do You suppose the great states of N. Carolina, Virginia and Maryland will be idle? Will not the Congress exert themselves to relieve Carolina and Georgia at the very Time, when the Spaniards are marching with slow but sure steps through the Floridas, and New York will be blocked up with a French Fleet. De Guichen And Solano are The combined naval armaments of Spain and France may be an overmatch for Rodney, Gibralter is suffering in heroic Patience, and D’Estaing putting GearyDarby the channel Fleet and this Island in Danger.
      
       Finis
      
     